 Case 16-61864-pwb        Doc 72-3 Filed 12/22/20       Entered 12/22/20 12:03:18       Desc
                         Accountant Fee Application     Page 1 of 15



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :          CHAPTER 7
                                               :
ANDREW LAMAR COLLINS,                          :          CASE NO. 16-61864-PWB
                                               :
         Debtor.                               :


         FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
 COMPENSATION OF HAYS FINANCIAL CONSULTING, LLC, AS ACCOUNTANTS
                    TO THE CHAPTER 7 TRUSTEE

         COMES NOW Hays Financial Consulting, LLC (“HFC” or “Applicant”), accountants to

S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the above-styled case, and, pursuant to 11

U.S.C. § 330 and Bankruptcy Rule 2016, files this first and final application (“Application”)

seeking final allowance of compensation in the amount of $1,380.00 and reimbursement of

expenses in the amount of $77.30 for the period from August 12, 2020 through and including

December 16, 2020 (the “Application Period”). In support hereof, Applicant shows as follows:

                                               1.

         On July 07, 2016, Andrew Lamar Collins (“Debtor”) filed a voluntarily petition under

Chapter 13 of Title 11 of the United States Code (11 U.S.C. § 101, et seq., as amended, is

hereinafter referred to as the “Bankruptcy Code”), initiating Case No. 16-61864-PWB.

                                               2.

         On September 15, 2018, Debtor filed a Request to Convert Chapter 13 Case to a Chapter

7 [Doc. No. 34]. The Bankruptcy Case was converted to a proceeding under Chapter 7 on

September 17, 2018, at which time, Trustee was appointed as the interim Chapter 7 Trustee under

11 U.S.C. § 701(a)(1).
 Case 16-61864-pwb        Doc 72-3 Filed 12/22/20         Entered 12/22/20 12:03:18       Desc
                         Accountant Fee Application       Page 2 of 15



                                                 3.

       Trustee conducted and concluded the meeting of creditors on October 16, 2018 pursuant

to 11 U.S.C. § 341(a), after which time, Trustee became the permanent Chapter 7 trustee, under

11 U.S.C. § 702(d).

                                                 4.

       On August 10, 2020, Trustee filed an Application to Employ Hays Financial Consulting,

LLC as Accountants for the Trustee [Doc. No. 67]. On August 12, 2020, an Order approving the

employment of HFC as Accountants to the Trustee was entered [Doc. No. 68].

                                                 5.

       Pursuant to this Application, Applicant seeks final approval, allowance, and payment

pursuant to §§ 330 and 331 of the Bankruptcy Code of compensation for services rendered as

accountants for the Trustee incurred in connection therewith during the Application Period.

                                                 6.

       For the period covered by this application, HFC devoted a total of not less than 4.6 hours

in rendering services as accountants to the Trustee. Applicant has not previously been allowed or

paid any compensation for the period covered by this application. Summaries of hours spent by

subject area and by professional are attached as Exhibit “A”.

                                                 7.

       The services of the Applicant during the Application Period includes analysis of the

bankruptcy estate transactions, preparation of federal and state tax returns for the bankruptcy

estate, preparation of letters pursuant to Bankruptcy Code section 505(b) and preparation of this

Application.
 Case 16-61864-pwb         Doc 72-3 Filed 12/22/20         Entered 12/22/20 12:03:18        Desc
                          Accountant Fee Application       Page 3 of 15



                                                  8.

       Applicant shows that all services were necessary to assist the Trustee in the proper and

effective administration of the Debtor’s estate and the exercise of the powers of the Trustee.

Applicant shows that the fair and reasonable value of such services, and the costs of comparable

services in a case not proceeding under the Bankruptcy Code, is not less than $1,380.00, based

primarily on the normal hourly rates of providing such services and calculated using the “lodestar”

calculation of reasonable hourly rates multiplied by the number of hours actually expended, as

summarized on Exhibit “A”. The time expended and services performed by HFC are duly itemized

and set forth in Exhibit "B" attached hereto and by reference incorporated herein and made part of

this Application.

                                                  9.

       Applicant shows that all services for which compensation during this Application Period

is requested have been actually provided to the Debtor and/or the Trustee, and to no other parties,

and have been necessary for the proper and effective administration of this case and for the benefit

of the Debtor’s estate and its creditors.

                                                  10.

       Applicant’s employees have substantial experience and expertise in providing financial and

accounting services in bankruptcy cases and to fiduciaries in such cases. Applicant’s employee

hourly rates are fair and reasonable and the same as the cost for such services other than in a

bankruptcy case.

                                                  11.

       The compensation requested is allowable pursuant to the twelve factor test (the “Johnson

Factors”) set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.
 Case 16-61864-pwb        Doc 72-3 Filed 12/22/20          Entered 12/22/20 12:03:18         Desc
                         Accountant Fee Application        Page 4 of 15



1974), as modified and made applicable to bankruptcy cases by the Eleventh Circuit Court of

Appeals in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990). The

Johnson Factors and their applicability in these cases are as follows:

               (a)     Time and Labor Required: HFC expended 4.6 hours in performing services

       as accountants to the Trustee during the Application Period. The billing rates of the various

       professionals and other personnel who have performed services for the Committee are

       detailed in HFC’s billing statements, which are attached hereto as Exhibit “A”.

               (b)     Novelty and Difficulty of Questions Presented: The work performed by

       HFC has involved issues of varying complexity, as set forth in substantial detail in the

       billing statements attached to this Application.

               (c)     Skill Requisite to Perform Professional Services: The Trustee selected HFC

       as its accountants because HFC’s professionals possess substantial expertise and

       experience in bankruptcy and related fields and are well-qualified to perform professional

       services.

                (d)    Preclusion of Other Employment Due to Acceptance of the Cases:

       Professionals of HFC have devoted time and resources to these cases, to the possible

       preclusion of involvement in other matters.

               (e)     Customary Fees for the Type of Services Rendered: HFC believes that the

       fees requested and the hourly rates set forth herein are consistent fees typically charged for

       the type of services rendered in cases of this magnitude and complexity. The hourly rates

       charged by HFC in this Application are comparable to the rates that HFC would charge to

       a non-bankruptcy client for work of a similar nature and complexity.
 Case 16-61864-pwb        Doc 72-3 Filed 12/22/20         Entered 12/22/20 12:03:18      Desc
                         Accountant Fee Application       Page 5 of 15



              (f)    Whether the Fee is Fixed or Contingent: Pursuant to section 330(a) of the

      Bankruptcy Code, HFC’s fee is subject to Court approval, and is primarily based upon

      hourly rates and does not involve any fixed or flat fees. Compensation is “contingent” only

      in the sense that there are risks of non-allowance or non-payment.

              (g)   Time Limitations Imposed by the Client or Other Circumstances: Certain

      tax filing deadlines have been applicable herein.

              (h)    The Amount Involved and Results Obtained: HFC shows that the Trustee,

      with the assistance of all professionals involved, has achieved a successful result in this

      case.

              (i)    The Experience, Reputation, and Ability of the Professional: HFC has

      extensive experience in bankruptcy matters. Its reputation and ability are well known to

      the Court.

              (j)    Undesirability of the Case:     This factor is inapplicable to the present

      Chapter 7 cases.

              (k)        Nature and Length of Professional Relationship with the Client: HFC

      was employed by the Trustee as his accountants in this bankruptcy case. Thus, the

      professional relationship is an ongoing one.

              (l)    Awards in Similar Cases: HFC is regularly awarded compensation in

      Chapter 7 and Chapter 11 cases on the same basis as requested herein.

                                               12.

      In connection with the provision of services as set forth herein above, Applicant has

incurred expenses in the amount of $77.30. Expenses are summarized on Exhibit “A” and
 Case 16-61864-pwb        Doc 72-3 Filed 12/22/20          Entered 12/22/20 12:03:18       Desc
                         Accountant Fee Application        Page 6 of 15



itemized on Exhibit “C” attached hereto and incorporated herein. Applicant seeks allowance of

said expenses as reasonable and necessarily incurred.

                                                 13.

        No agreement or understanding exists between HFC and any other person for the sharing

of compensation to be received for services rendered in connection with this case. All services for

which compensation is requested were performed for the Trustee and the estate and not on behalf

of any committee, creditor or any other person or persons.

                                                 14.

        Based on the foregoing, Applicant seeks final allowance of $1,380.00 as compensation for

the period covered by this Application. Applicant shows that compensation in such amount is

reasonable compensation based on the nature, the extent, and the value of services rendered, the

time spent to provide such services, and the cost of comparable services other than in a bankruptcy

case.

                                                 15.

        Attached hereto as Exhibit “D” is a Declaration of S. Gregory Hays, Managing Principal

of Applicant, confirming the facts set out in the Application and exhibits hereto.

        WHEREFORE, Applicant respectfully prays:

        a.     That Applicant be allowed final compensation in the amount of $1,380.00 as and

               for the reasonable value of services rendered in connection with its retention as

               accountants for the Trustee for the Application Period;

        b.     That Applicant be allowed the sum of $77.30 for the reimbursement of out-of-

               pocket expenses incurred in this case during the Application Period;

        c.     that the Court authorize payment of amounts allowed as deemed appropriate and
 Case 16-61864-pwb      Doc 72-3 Filed 12/22/20          Entered 12/22/20 12:03:18           Desc
                       Accountant Fee Application        Page 7 of 15



             equitable by the Court from the fund available in the bankruptcy estate; and

      d.     that the Court grant such other and further relief as may be just and proper.

             Respectfully submitted, this 16th day of December, 2020.


                                             /s/ S. Gregory Hays
                                             S. Gregory Hays

Hays Financial Consulting, LLC
2964 Peachtree Rd, NW Ste. 555
Atlanta, Georgia 30305
(404) 926-0060
Case 16-61864-pwb    Doc 72-3 Filed 12/22/20     Entered 12/22/20 12:03:18   Desc
                    Accountant Fee Application   Page 8 of 15




                              Exhibit A
Case 16-61864-pwb       Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18            Desc
                           Hays Financial
                       Accountant         Consulting,
                                  Fee Application PageLLC
                                                       9 of 15
                                     2964 Peachtree Road
                                           Suite 555
                                    Atlanta, GA 30305-2153

Andrew Lamar Collins
Case # 16-61864



                          For the Period from    8/10/2020 to 12/16/2020

 December 16, 2020




          Professional Services

                                                                           Hours    Amount

          Fee / Employment Applications & Objection                         0.70      210.00
          Tax Issues                                                        3.90    1,170.00
            For professional services rendered                              4.60 $1,380.00

          Additional Charges :

          Postage                                                                      7.30
          Tax Return Filing Fees                                                      70.00
            Total costs                                                              $77.30


            Total amount of this bill                                              $1,457.30
Case 16-61864-pwb          Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18                              Desc
                              Hays Financial
                          Accountant          Consulting,
                                     Fee Application PageLLC
                                                          10 of 15
                                            2964 Peachtree Road
                                                  Suite 555
                                           Atlanta, GA 30305-2153

Andrew Lamar Collins
Case # 16-61864



                                  For the Period from           8/10/2020 to 12/16/2020

 December 16, 2020




          Professional Services

                                                                                        Hrs/Rate         Amount

          James R. Jennings, CPA                                                            3.90         1,170.00
                                                                                       300.00/hr
          Scott S. Askue                                                                    0.70           210.00
                                                                                       300.00/hr
             For professional services rendered                                              4.60       $1,380.00

          Additional Charges :

          Postage                                                                                            7.30
          Tax Return Filing Fees                                                                            70.00
             Total costs                                                                                   $77.30


             Total amount of this bill                                                                  $1,457.30




        CFE - Certified Fraud Examiner                                   CPA - Certified Public Accountant
        CIRA - Certified Insolvency and Restructuring Advisor            PHR - Professional in Human Resources
        CTP - Certified Turnaround Professional
Case 16-61864-pwb    Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18   Desc
                    Accountant Fee Application Page 11 of 15




                              Exhibit B
Case 16-61864-pwb       Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18                    Desc
                           Hays Financial
                       Accountant          Consulting,
                                  Fee Application PageLLC
                                                       12 of 15
                                       2964 Peachtree Road
                                             Suite 555
                                      Atlanta, GA 30305-2153

Andrew Lamar Collins
Case # 16-61864



                            For the Period from    8/10/2020 to 12/16/2020
 December 16, 2020




          Professional Services

                                                                             Hrs/Rate       Amount

            Tax Issues

 8/13/2020 JRJ   Prepared draft of pro forma form 1040 for the initial and       1.20        360.00
                 final year January 1, 2020-August 10, 2020.                   300.00/hr
          JRJ    Prepared draft of pro forma form 1041 and Georgia 501           0.90        270.00
                 for the initial and final year January 1, 2020-August 10,     300.00/hr
                 2020.
          JRJ    Prepared Rule 505b request package for Federal                  0.90        270.00
                 1041/1040 with IRS Insolvency Bankruptcy Unit for the         300.00/hr
                 period January 1, 2020-August 10, 2020.
          JRJ    Prepared Rule 505b request package for Georgia                  0.90        270.00
                 501/500 with Georgia Dept of Revenue Bankruptcy Unit          300.00/hr
                 for the period January 1, 2020-August 15, 2020.

                 Subtotal                                                        3.90       1,170.00

            Fee / Employment Applications & Objection

12/16/2020 SSA   Drafted final fee application and prepared exhibits to          0.70        210.00
                 same.                                                         300.00/hr

                 Subtotal                                                        0.70        210.00

            For professional services rendered                                   4.60      $1,380.00
Case 16-61864-pwb    Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18   Desc
                    Accountant Fee Application Page 13 of 15




                              Exhibit C
Case 16-61864-pwb        Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18                   Desc
                        Accountant Fee Application Page 14 of 15
                            Hays Financial Consulting, LLC
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153



Andrew Lamar Collins
Case # 16-61864



                               For the Period from     8/10/2020 to 12/16/2020
December 16, 2020


                                                                                             Amount

              Expenses

 8/31/2020 Postage                                                                              7.30
10/19/2020 Tax software licensing fee for filing of bankruptcy estate forms 1040 and 1041.     70.00

                   Subtotal                                                                    77.30

              Total costs                                                                     $77.30
 Case 16-61864-pwb         Doc 72-3 Filed 12/22/20 Entered 12/22/20 12:03:18               Desc
                          Accountant Fee Application Page 15 of 15



                                          Exhibit “D”

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                              :          CHAPTER 7
                                                    :
ANDREW LAMAR COLLINS,                               :          CASE NO. 16-61864-PWB
                                                    :
         Debtor.                                    :

                                         DECLARATION

I, S. Gregory Hays, declare under penalty of perjury that:

   1. I am the Managing Principal at Hays Financial Consulting, LLC (“HFC”) and have

         knowledge of the facts set forth herein.

   2. The facts set out in the foregoing First and Final Application for Allowance of

         Compensation of Hays Financial Consulting, LLC as Accountants to the Chapter 7 Trustee

         and in the exhibits attached thereto are true and correct to the best of my knowledge,

         information and belief. Those facts are known to me personally and by business records of

         HFC, maintained in the ordinary course of business, including time and reimbursement

         records made by personnel at HFC.


                                                     /s/ S. Gregory Hays
                                                    S. Gregory Hays
